DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7, 8, 10, 11, 13-15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Publication 2021/0264567).

As to claim 1, Kim discloses an image processing apparatus comprising: 
a super-resolution (SR) circuit (fig. 1a, element 160; p. 20, section 0304; the super-resolution and other scaling operations can be integrated in the form of a hardware chip, which would be an integrated circuit), arranged to perform an SR operation upon a first image to generate a second image, wherein a resolution of the second image is not lower than a resolution of the first image, and the SR operation is based, at least in part, on one or more artificial intelligence (AI) models (p. 3, section 0050; an image is upscaled using a neural network AI model, which reads on a super-resolution operation since resolution is being increased); 
and a resizer circuit (fig. 1a, element 150; p. 20, section 0304; the super-resolution and other scaling operations can be integrated in the form of a hardware chip, which would be an integrated circuit), arranged to perform a resize operation upon a second image to generate a third image, wherein a resolution of the third image is not lower than the resolution of the second image, and no AI model is involved in the resize operation (p. 4, section 0066; p. 5, section 0090; an image is upscaled using a “legacy” scaling process which would not involve AI; in contrast with the fixed pretrained scaling factors of the AI-based scaling, the “legacy” scaling can be any arbitrary scaling factor).
Kim does not disclose that the second image resized by the resizer circuit is the same second image that is generated by the AI super-resolution circuit, instead placing the resizer circuit (fig. 1a, element 150) before the AI super-resolution circuit (fig. 1a, element 160). Thus, the invention described in Kim differs from the claimed invention in sequence of steps. However, as stated in MPEP 2144.04, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). In the instant case, the invention would perform similarly whether the AI-based scaling were before or after the legacy resizer. In either case, a desired output resolution would need to be selected and a resizer scale ratio would need to be chosen based on the desired output resolution and the fixed AI scale ratios. Further, neither the Kim reference, nor applicant’s disclosure specify any advantages to the AI super-resolution circuit executing operations before the legacy resizer circuit, or vice versa. Thus, the modification of Kim to have the AI super-resolution circuit perform operations first and the legacy resizer circuit perform operations afterwards, such that the legacy resizer circuit operates on the output image of the AI super-resolution circuit, as claimed, would be a prima facie obvious modification of the Kim reference.  

As to claim 3, Kim discloses wherein an input port of the SR circuit is directly linked to an output port of the resizer circuit (fig. 1a; element 150 is the resizer circuit and element 160 is the AI SR circuit). Kim does not expressly disclose that the SR output is directly linked to the resizer input, but this would be a prima facie obvious modification since only an order is being changed (see rejection to claim 1).

As to claim 4, Kim discloses wherein the image processing apparatus comprises no frame buffer or block buffer coupled between an input port of the SR circuit and an output port of the resizer circuit (fig. 1a; element 150 is the resizer circuit and element 160 is the AI SR circuit; a direct connection exists with no buffer between). Kim does not expressly disclose that the SR output is directly linked to the resizer input, but this would be a prima facie obvious modification since only an order is being changed (see rejection to claim 1).

As to claim 5, Kim discloses an apparatus, further comprising: an image pre-processing circuit, arranged to perform an image pre-processing operation upon a fourth image to generate the input image (fig. 1a, element 140; p. 4 section 0065; image data, reading on a fourth image, is input to a decoder, which reconstructs data to generate an input image, reading on a pre-processing operation). Kim does not disclose that this input image is the same as the “first” image in claim 1, since Kim has the pre-processing/decoding output generating the input image to the legacy resizer rather than the AI SR circuit. However, switching the order of the legacy resizer and the AI SR circuit would be a prima facie obvious modification since only an order is being changed (see rejection to claim 1).

As to claim 7, Kim discloses wherein an output port of the image pre-processing circuit is directly linked to an input port of the resizer circuit (fig. 1a; elements 140 and 150; the decoder output is directly linked to the legacy resizer circuit). Kim does not expressly disclose that the image pre-processing output is directly linked to the SR circuit input, but this would be a prima facie obvious modification since only an order of the legacy resizer and the SR circuit is being changed (see rejection to claim 1).

	As to claim 8, Kim discloses wherein the image processing apparatus comprises no frame buffer or block buffer coupled between an output port of the image pre-processing circuit and an input port of the resizer circuit (fig. 1a; elements 140 and 150; the decoder output is directly linked to the legacy resizer circuit). Kim does not expressly disclose that the image pre-processing output is directly linked to the SR circuit input, but this would be a prima facie obvious modification since only an order of the legacy resizer and the SR circuit is being changed (see rejection to claim 1).

As to claim 10, Kim discloses wherein the SR circuit and the resizer circuit are integrated in a same chip (p. 20, section 0304; the entire DNN model, encompassing the AI super-resolution and legacy resizer circuitry, is on an integrated circuit, which reads on a chip). 

As to claim 11, see the rejection to claim 1. Further, Kim discloses that the SR circuit supports fixed scaling ratios only, and any scaling ratio employed by the SR operation is selected from the fixed scaling ratios; and any scaling ratio employed by the resize operation is an arbitrary scaling ratio supported by the resizer circuit (p. 5, section 0090; the AI-based SR scaling has fixed pretrained scaling factors/ratios, the legacy resize scaling can be an arbitrary scaling factor/ratio).

As to claim 13, see the rejection to claim 3.

As to claim 14, see the rejection to claim 4.

As to claim 15, see the rejection to claim 5.

As to claim 17, see the rejection to claim 7.

As to claim 18, see the rejection to claim 8. 

As to claim 20, see the rejection to claim 10. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kalchbrenner (U.S. Publication 2020/0104978).

As to claim 2, Kim discloses wherein the second image comprises a plurality of pixel lines each having a plurality of pixels (fig. 4; p. 6, section 0106; each image has a plurality of lines with a plurality of pixels). Kim does not disclose, but Kalchbrenner does disclose the SR circuit is further arranged to output pixels of the second image in a raster scan order, where the plurality of pixels at each pixel line are sequentially output in a left-to-right order, and the plurality of pixel lines are sequentially output in a top-to-bottom order (fig. 1, element 102; p. 2, section 0026; p. 7, section 0091; the pixels can be output in a number of ways, one being the left-right, top-bottom raster scan order). The motivation for this is that it is the conventional way of ordering pixels. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to arrange output pixels of the second image in a raster scan order, where the plurality of pixels at each pixel line are sequentially output in a left-to-right order, and the plurality of pixel lines are sequentially output in a top-to-bottom order in order to be compatible with the conventional way of ordering pixels as taught by Kalchbrenner.  

As to claim 12, see the rejection to claim 2.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park (U.S. Publication 2018/0315155). 

As to claim 6, Kim discloses wherein the first image comprises a plurality of pixel lines each having a plurality of pixels (fig. 4; p. 6, section 0106; each image has a plurality of lines with a plurality of pixels). Kim does not disclose, but Park discloses that the image pre-processing circuit is further arranged to output pixels of the first image in a raster scan order, where the plurality of pixels at each pixel line are sequentially output in a left-to-right order, and the plurality of pixel lines are sequentially output in a top-to-bottom order (p. 4, section 0053; p. 5, section 0059; p. 7, section 0074; preprocessing operations before an AI neural network operation have output in a raster scan order format, horizontal in raster order, which would be left-to-right, and then line-by-line in raster order, which would be top-to-bottom). The motivation for this is to match the order of other operations. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to have the image pre-processing circuit further arranged to output pixels of the first image in a raster scan order, where the plurality of pixels at each pixel line are sequentially output in a left-to-right order, and the plurality of pixel lines are sequentially output in a top-to-bottom order in order to match the order of other operations as taught by Park.  

As to claim 16, see the rejection to claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tang (U.S. Publication 2018/0300855).

As to claim 9, Kim does not disclose but Tang discloses wherein the image pre-processing operation comprises noise reduction (p. 3, sections 0038-0039; image pre-processing for an AI neural network super-resolution system includes filtering to enhance signal-to-noise ratio, which would read on noise reduction). The motivation for this is to improve image quality even in a low resolution image. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kim to use image pre-processing including noise reduction in order to improve image quality even in a low resolution image as taught by Tang. 

As to claim 19, see the rejection to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612